***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  U.S. BANK, NATIONAL ASSOCIATION, TRUSTEE
          v. MELISSA L. MAMUDI ET AL.
                   (AC 42415)
                DiPentima, C. J., and Keller and Norcott, Js.

                                   Syllabus

The plaintiff bank sought to foreclose a mortgage on certain real property
   owned by the defendant M. The property was transferred several times
   via quitclaim deed and was eventually deeded to the defendants W Co.
   and P. Following the trial court’s granting of the plaintiff’s motion for
   judgment of strict foreclosure and the setting of law days, W Co. twice
   filed for bankruptcy under chapter 7 of the United States Bankruptcy
   Code (11 U.S.C. § 701 et seq.), and both petitions were dismissed by
   the Bankruptcy Court. Thereafter, the plaintiff filed a motion, to which
   W Co. and P did not object, for an order of no bankruptcy stay, alleging
   that, pursuant to statute (11 U.S.C. § 362), because W Co. had filed two
   bankruptcy proceedings within the previous year, which had both been
   dismissed, a stay would not automatically be imposed if W Co. filed a
   third petition for bankruptcy. After the trial court granted the plaintiff’s
   motion to reset the law days following W Co.’s second bankruptcy filing,
   W Co. filed a third petition for bankruptcy four days before the law
   days were set to commence. The plaintiff then filed a second motion
   for order, to which W Co. and P did not object, seeking to establish
   that the law days had commenced and title to the subject property had
   vested in the plaintiff. Specifically, the plaintiff alleged that, pursuant
   to state statute (§ 49-15) and federal statute, 11 U.S.C. § 362, there was
   no automatic stay provision in effect following the filing of W Co.’s third
   petition for bankruptcy. The court granted both of the plaintiff’s motions
   for order. Thereafter, the court granted the motion to intervene filed
   by the purchasers of the property, A and M, and A and M filed an
   application for an execution of ejectment to remove W Co. and P from
   the property. Thereafter, W Co. and P filed motions to reargue the court’s
   granting of the plaintiff’s motions for order, which the court denied as
   untimely, and W Co. and P appealed to this court. Held that there was
   no practical relief the trial court could have afforded W Co. and P, as
   title to the property had vested absolutely in the plaintiff after the passing
   of the law days: W Co. and P failed to redeem before the passing of the
   law days and they were not deprived of the right to appeal concerning
   the law days, as the twenty day period pursuant to the rules of practice
   (§ 11-12) to appeal from the trial court’s granting of the plaintiff’s motions
   for order expired before the law days commenced; moreover, W Co.
   and P’s motions to reargue were filed approximately eight months after
   title in the property had vested in the plaintiff; accordingly, the trial
   court should have rendered judgment dismissing W Co. and P’s motions
   to reargue as moot rather than denying those motions.
           Argued January 14—officially released April 21, 2020

                             Procedural History

   Action to foreclose a mortgage on certain real prop-
erty owned by the named defendant, and for other relief,
brought to the Superior Court in the judicial district
of Danbury, where the court, Mintz, J., granted the
plaintiff’s motion for summary judgment as to liability;
thereafter, the court, Pavia, J., rendered judgment of
strict foreclosure; subsequently, the court, Pavia, J.,
granted the motion to cite in Wellsville Properties, LLC,
as a defendant filed by the defendant Laurie J. Pastor;
thereafter, the court, Russo, J., granted the motions to
be cited in as a defendant and to open and extend the
law days filed by John C. Pastor; subsequently, the
defendant Wellsville Properties, LLC, filed a notice of
bankruptcy, which was dismissed; thereafter, the court,
Russo, J., granted the plaintiff’s motion to reset the law
days; subsequently, the defendant Wellsville Properties,
LLC, filed a notice of bankruptcy, which was dismissed;
thereafter, the court, Russo, J., granted the plaintiff’s
motion to reset the law days; subsequently, the defen-
dant Wellsville Properties, LLC, filed a notice of bank-
ruptcy and the plaintiff filed a motion for order of no
bankruptcy stay; thereafter, the court, Russo, J.,
granted the plaintiff’s motions for order; subsequently,
the court, Mintz, J., granted the motion to intervene
filed by Armando Bernado et al.; thereafter, the court,
Russo, J., denied the motions filed by the defendant
Wellsville Properties, LLC, et al. to reargue the court’s
granting of the plaintiff’s motions for order, and the
defendant Wellsville Properties, LLC, et al. appealed to
this court. Improper form of judgment; judgment
directed.
 Christopher G. Brown, for the appellants (defendant
Wellsville Properties, LLC, et al.).
  Tara L. Trifon, with whom, on the brief, was Melanie
Dykas, for the appellee (plaintiff).
  Scott M. Harington, for the appellees (intervenors).
                         Opinion

   NORCOTT, J. In this appeal, which stems from a
fourteen year old foreclosure action, the defendants
Wellsville Properties, LLC (Wellsville), and John C. Pas-
tor (Pastor)1 appeal from the judgment of the trial court
denying, as untimely, their motions to reargue the
court’s decisions granting two motions for orders filed
by the plaintiff, U.S. Bank, National Association, as
Trustee for RASC 2005-AHL1.2 On appeal, the defen-
dants claim that (1) the court abused its discretion in
denying their motions to reargue as untimely where, as
here, those motions asserted mistakes of law in the
court’s rulings on the plaintiff’s motions for orders, (2)
the court erred in ruling that the law days were not
‘‘automatically vacated’’ pursuant to General Statutes
§ 49-15 (b) as a result of a bankruptcy petition filed by
Wellsville on February 20, 2018, (3) the court improperly
determined that the bankruptcy stay was eliminated by
11 U.S.C. § 362 (c) (4) (A) (i) (2012),3 and (4) even if
§ 49-15 (b) does not apply, pursuant to federal law, 11
U.S.C § 108 (b) (2012),4 Wellsville’s bankruptcy petition
extended the law days by up to sixty days to April 17,
2018, a date well past the February 20, 2018 date set
forth in the foreclosure judgment. This action resulted
in harm to the defendants in that they lost the right to
move to open the judgment and to further extend the
law days when the court ruled on the motions for orders
on March 12, 2018, before the commencement of the
extended law days on April 17, 2018. We conclude that
there is no practical relief available to the defendants
and, therefore, that the court should have dismissed as
moot, rather than denied, their motions to reargue.
   The record reveals the following undisputed relevant
facts and procedural history. In June, 2005, Melissa
L. Mamudi (Mamudi) had executed and delivered to
Accredited Home Lenders, Inc., a note for a loan in the
original principal amount of $880,000. As security for
the note, Mamudi executed a mortgage on certain prop-
erty she owned that was located at 148 North Lake
Shore Drive in Brookfield (property). The mortgage
subsequently was assigned to the plaintiff. After
Mamudi defaulted on the note, the plaintiff, as the
holder of the mortgage and note, elected to accelerate
the balance due on the note and provided Mamudi with
written notice of the default, which Mamudi neglected
to cure. The plaintiff thereafter commenced the present
action on December 1, 2006, seeking to foreclose the
mortgage on the property. The trial court, Mintz, J.,
granted the plaintiff’s motion for summary judgment as
to liability in May, 2007.
   Pursuant to a quitclaim deed dated August 21, 2007,
Mamudi deeded the property to SROTSAPNEVES-NLS,
Inc., which, in turn, quitclaimed the property to Laurie
J. Pastor on August 26, 2008. Laurie J. Pastor further
deeded the property to herself and Wellsville via a quit-
claim deed dated June 3, 2011. Thereafter, Laurie J.
Pastor quitclaimed her interest in the property to Pas-
tor, which was recorded on the land records on Novem-
ber 6, 2012. Wellsville and Pastor have since been co-
owners of the property. The plaintiff amended its com-
plaint to reflect the ownership interests of Wellsville
and Pastor.
   On July 9, 2012, the court, Pavia, J., rendered a judg-
ment of strict foreclosure and determined the fair mar-
ket value of the property to be $833,000, the amount
of the debt as of that date to be $1,456,804.12, and
certain other fees and costs. The court set law days
to commence on November 13, 2012. As a result of
bankruptcies filed by multiple defendants, the law days
were reset multiple times. Relevant to this appeal, in
response to a motion to open and extend the law days
filed by Pastor, the court, Russo, J., on March 14, 2017,
ordered that the law days be extended for the final
time to April 18, 2017. On April 17, 2017, prior to the
commencement of the law days, Wellsville filed a peti-
tion under chapter 7 of the United States Bankruptcy
Code; see 11 U.S.C. § 701 et seq. (2012); which was
dismissed on August 4, 2017. Also, on July 13, 2017, the
Bankruptcy Court had entered an order granting Pastor
a bankruptcy discharge related to a chapter 7 bank-
ruptcy petition that he had filed. Accordingly, on Octo-
ber 4, 2017, the plaintiff filed another motion to reset
the law days, which the court granted on October 16,
2017. Specifically, the court found that the Bankruptcy
Court had issued an order of discharge on July 13, 2017,
allowing the plaintiff to proceed with the foreclosure.
The court further determined the fair market value of
the property and the amount of the debt, and set new
law days to commence on December 12, 2017. On
December 11, 2017, one day prior to the commencement
of the law days, Wellsville filed a second bankruptcy
petition, which was dismissed on January 2, 2018.
   Thereafter, on January 8, 2018, the plaintiff filed a
‘‘Motion for Order of No Bankruptcy Stay,’’ in which it
alleged that because Wellsville had filed two bankruptcy
proceedings that were pending within the previous year,
both of which had been dismissed, if and when Wells-
ville filed a third bankruptcy proceeding, a stay would
not automatically be imposed upon the filing of such
a proceeding pursuant to 11 U.S.C. § 362 (a) (2012).5
Therefore, the plaintiff alleged that with no automatic
stay imposed, the law days would be permitted to com-
mence as scheduled. On January 22, 2018, the court
granted the plaintiff’s motion to reset the law days fol-
lowing the bankruptcy filing, and made updated find-
ings regarding the fair market value of the property and
the amount of the debt and appraiser fees. It then set the
law days to commence on February 20, 2018. Wellsville
subsequently filed its third bankruptcy petition on Feb-
ruary 16, 2018, as of which time the trial court had
not yet acted on the plaintiff’s motion for order. The
plaintiff, in turn, filed a second motion for order on
February 27, 2018, seeking an order that the law days
had commenced and that title had vested in the plaintiff
on February 23, 2018. Specifically, the plaintiff alleged
that (1) the automatic stay provision of § 49-15 (b) did
not apply because Wellsville was not a mortgagor under
§ 49-15 (b), which applies only if a mortgagor files a
bankruptcy petition, and (2) there was no automatic
stay pursuant to 11 U.S.C. § 362 (c) (4) (A) (i) (2012),
where, as here, Wellsville had filed two bankruptcy
proceedings that were pending within the previous year
and had been dismissed. Accordingly, the plaintiff
alleged that because no automatic stay was in effect,
with the passing of the law days title vested absolutely
in the plaintiff. The defendants did not file objections
to either of the plaintiff’s motions for orders.
   The Bankruptcy Court entered an order dismissing
Wellsville’s third bankruptcy petition on March 8, 2018,
and notice of that dismissal was filed on March 13,
2018. On March 12, 2018, the trial court granted both
of the plaintiff’s motions for orders with orders that
simply stated, ‘‘Granted.’’ The plaintiff thereafter filed
a proposed execution of ejectment on May 2, 2018, to
which the defendants filed an objection, which was
overruled by the court. The plaintiff subsequently filed
a new application for execution of ejectment on July
5, 2018, to which the defendants again objected, claim-
ing that title had not passed and noting that they had
filed a writ of error6 concerning the trial court’s order
overruling their objection to the execution of ejectment.
The court never ruled on that objection, and an execu-
tion of ejectment issued on September 4, 2018. Subse-
quently, the purchasers of the property, Armando Ber-
nardo and Maria Bernardo,7 filed a motion to intervene
in the action, which the court, Mintz, J., granted on
October 29, 2018. Afterward, the intervenors filed an
application on November 1, 2018, for an execution of
ejectment to remove the defendants from the property,
to which the defendants objected. On December 3, 2018,
the defendants filed two motions to reargue the court’s
March 12, 2018 decisions granting the plaintiff’s motions
for orders. The court, Russo, J., denied as untimely
both motions to reargue on December 6, 2018, and
the defendants appealed to this court challenging the
denials of their motions to reargue.
  After this appeal was filed, the plaintiff filed a motion
to dismiss the appeal, claiming that it was frivolous and
that it was moot in that absolute title to the property
had vested in the plaintiff when the defendants failed
to redeem on the passing of the law days that were
scheduled to commence on February 20, 2018. This
court denied the motion to dismiss the appeal without
prejudice and permitted the parties to brief the merits
of the mootness issue in their appellate briefs. In their
brief, the defendants argue that the appeal is not moot
because title never vested in the plaintiff and that, even
if it did, dismissing the appeal as moot would deprive
them of their due process right to appeal the orders
confirming that title vested in the plaintiff. According
to the defendants, ‘‘[s]ince a party cannot be deprived
of the right to appeal a judgment setting law days, it
follows that a party cannot be deprived of the right to
appeal an order confirming that those law days have
already passed.’’ The plaintiff claims that the trial court
lacked jurisdiction to consider the motions to reargue
after title vested absolutely in the plaintiff.
   Before turning to the merits of the appeal, we must
first address the mootness issue. ‘‘Our standard of
review regarding mootness is well settled. Mootness is
a threshold issue that implicates subject matter jurisdic-
tion, which imposes a duty on the court to dismiss a
case if the court can no longer grant practical relief
to the parties. . . . Mootness presents a circumstance
wherein the issue before the court has been resolved
or had lost its significance because of a change in the
condition of affairs between the parties. . . . [T]he
existence of an actual controversy is an essential requi-
site to appellate jurisdiction; it is not the province of
appellate courts to decide moot questions, discon-
nected from the granting of actual relief or from the
determination of which no practical relief can follow.
. . . In determining mootness, the dispositive question
is whether a successful appeal would benefit the plain-
tiff or defendant in any way.’’ (Citations omitted; inter-
nal quotation marks omitted.) New Image Contractors,
LLC v. Village at Mariner’s Point Ltd. Partnership, 86
Conn. App. 692, 698, 862 A.2d 832 (2004). ‘‘Because
courts are established to resolve actual controversies,
before a claimed controversy is entitled to a resolution
on the merits it must be justiciable. Justiciability
requires (1) that there be an actual controversy between
or among the parties to the dispute . . . (2) that the
interests of the parties be adverse . . . (3) that the
matter in controversy be capable of being adjudicated
by judicial power . . . and (4) that the determination
of the controversy will result in practical relief to the
complainant.’’ (Internal quotation marks omitted.)
Friedman v. Gomez, 172 Conn. App. 254, 259, 159 A.3d
703 (2017). Our review of the question of mootness is
plenary. See, e.g., State v. Rodriguez, 320 Conn. 694,
699, 132 A.3d 731 (2016).
   A review of the basic legal principles governing mort-
gages and foreclosures will aid in our discussion of this
issue. ‘‘In Connecticut, a mortgagee has legal title to
the mortgaged property and the mortgagor has equita-
ble title, also called the equity of redemption. . . . The
equity of redemption gives the mortgagor the right to
redeem the legal title previously conveyed by per-
forming whatever conditions are specified in the mort-
gage, the most important of which is usually the pay-
ment of money. . . . Under our law, an action for strict
foreclosure is brought by a mortgagee who, holding
legal title, seeks not to enforce a forfeiture but rather to
foreclose an equity of redemption unless the mortgagor
satisfies the debt on or before his law day. . . . Accord-
ingly, [if] a foreclosure decree has become absolute by
the passing of the law days, the outstanding rights of
redemption have been cut off and the title has become
unconditional in the plaintiff, with a consequent and
accompanying right to possession. The qualified title
which the plaintiff had previously held under his mort-
gage had become an absolute one. . . . In other words,
if the defendant’s equity of redemption was extin-
guished by the passing of the law days, we can afford
no practical relief by reviewing the rulings of the trial
court now challenged on appeal, as doing so would
have no practical effect or alter the substantive rights
of the parties.’’ (Citations omitted; internal quotation
marks omitted.) Sovereign Bank v. Licata, 178 Conn.
App. 82, 97, 172 A.3d 1263 (2017). ‘‘The question this
court must address, therefore, is whether the law days
have run so as to extinguish the defendant’s equity of
redemption and vest title absolutely in the plaintiff. If
this has occurred, no practical relief [could] follow from
a determination of the merits of this case . . . .’’ (Inter-
nal quotation marks omitted.) Barclays Bank of New
York v. Ivler, 20 Conn. App. 163, 167, 565 A.2d 252, cert.
denied, 213 Conn. 809, 568 A.2d 792 (1989).
   Generally, pursuant to § 362 (a) of title 11 of the
United States Code, ‘‘the filing of [a] bankruptcy petition
operate[s] as an automatic stay of the plaintiff’s foreclo-
sure action.’’8 U.S. Bank National Assn. v. Works, 160
Conn. App. 49, 52, 124 A.3d 935, cert. denied, 320 Conn.
904, 127 A.3d 188 (2015); see also Bank of New York
v. Savvidis, 174 Conn. App. 843, 846, 165 A.3d 1266
(2017). In Provident Bank v. Lewitt, 84 Conn. App. 204,
208, 852 A.2d 852, cert. denied, 271 Conn. 924, 859 A.2d
580 (2004), however, this court held that the filing of
the defendant’s bankruptcy petition did not invoke the
automatic stay provision of 11 U.S.C. § 362 (a) (2012)
but, rather, extended the time for her to redeem only by
sixty days from the day the defendant filed her petition,
pursuant to 11 U.S.C. § 108 (b) (2012). A discussion of
this court’s holding in Provident Bank is necessary to
our analysis of this issue.
  In Provident Bank, the plaintiff bank brought a fore-
closure action that resulted in a judgment of strict fore-
closure. Id., 206. After that judgment was opened sev-
eral times and the law day was set for January 13, 2003,
the defendant filed a chapter 7 bankruptcy petition on
January 9, 2003. Id. ‘‘Although not required to do so by
any rule, the plaintiff filed a notice of the extension of
the law day until March 10, 2003, with the clerk of the
Superior Court in response to the defendant’s filing of
her bankruptcy petition.’’ Id. When the defendant failed
to redeem by that extended law day, title vested in
the plaintiff. Id. The defendant appealed to this court,
claiming that ‘‘the filing of her chapter 7 bankruptcy
prior to her law day indefinitely stayed her redemption
period by invoking the automatic stay provision of 11
U.S.C. § 362 (a).’’ Id. This court disagreed, stating: ‘‘We
recognize that Connecticut courts consistently have
held that the indefinite automatic stay provisions of
§ 362 (a) apply in strict foreclosure cases where a chap-
ter 7 bankruptcy petition was filed after the judgment
but prior to the passing of the final law day. See, e.g.,
Citicorp Mortgage, Inc. v. Mehta, 39 Conn. App. 822,
824, 668 A.2d 729 (1995). We conclude that we no longer
can follow such authority in light of the holding of the
United States Court of Appeals for the Second Circuit
in In re Canney, 284 F.3d 362 (2d Cir. 2002). In general,
we look to the federal courts for guidance in resolving
issues of federal law. . . . [T]he decisions of the fed-
eral circuit in which a state court is located are entitled
to great weight in the interpretation of a federal statute.
. . . Krondes v. O’Boy, 69 Conn. App. 802, 808, 796
A.2d 625 (2002).9
   ‘‘In re Canney involved a mortgage foreclosure
brought in Vermont under the Vermont statutes. See 12
Vt. Stat. Ann., c. 163, subchapter 6. In In re Canney,
the Second Circuit determined that the sixty day stay
period set forth in § 108 (b) [of title 11 of the United
States Code] applied to the passing of the law day rather
than the indefinite stay period prescribed in § 362 (a)
[of title 11 of the United States Code] when a petitioner
filed a bankruptcy petition after judgment had entered
but prior to the passing of the law day in a strict foreclo-
sure action. In re Canney, supra, 284 F.3d 370–73.
Agreeing with the United States Courts of Appeal in
the Sixth, Seventh and Eighth Circuits, the court held
that § 108 (b), which provides for only a sixty day delay
in the running of the law day, is the applicable provision
because the automatic stay provision of § 362 (a) pre-
vents only certain affirmative acts taken by a creditor,
and the running of time is not one of those acts. . . .
   ‘‘Although In re Canney concerned strict foreclosure
under Vermont’s statutes, our statutory procedures are
similar. Strict foreclosure is the normal method of fore-
closure only in Connecticut and Vermont. . . . When
a strict foreclosure rather than a sale is ordered, it
entails a foreclosure judgment in favor of the mortgagee
that results from a proceeding against the debtor and
leaves the mortgagor with a right to redeem within a
specified time frame, ending with the law day. . . .
Because Connecticut and Vermont both allow redemp-
tion during a specified time period after which title
automatically passes to the mortgagee, the reasoning
in In re Canney, arising out of the Vermont foreclosure,
applies to this Connecticut foreclosure with equal force.
  ‘‘We conclude that the defendant’s period of equitable
redemption was not stayed when she filed a chapter 7
bankruptcy petition, although it was extended by sixty
days after the filing of the petition. The defendant’s
bankruptcy petition was filed on January 9, 2003. The
practical effect of § 108 (b) is that the time in which a
trustee (or if the bankruptcy petition is dismissed, the
mortgagor) may cure a default or perform any other
similar act expires at the end of the period settled for
redemption or sixty days after the order for relief. The
commencement of a voluntary bankruptcy case through
the filing of a petition constitutes an order for relief.
11 U.S.C. § 301. In this case, the equity of redemption
was foreclosed on March 10, 2003, when the sixty day
extended period lapsed without redemption by the
defendant. Title became absolute in the plaintiff on
March 13, 2003, the date the certificate of foreclosure
was recorded on the land records. Thus, because the
defendant failed to redeem during this period, she no
longer had any right or interest in the property and title
passed to the plaintiff.’’ (Citations omitted; footnote
added and footnotes omitted; internal quotation marks
omitted.) Provident Bank v. Lewitt, supra, 84 Conn.
App. 207–209.
   Recently, this court addressed a similar issue in Semi-
nole Realty, LLC v. Sekretaev, 192 Conn. App. 405, 415,
218 A.3d 198, cert. denied, 334 Conn. 905, 220 A.3d 35
(2019),10 and rejected a claim that, due to a bankruptcy
filing, § 49-15 (b) operated to automatically open and
indefinitely extend the law days. This court, relying on
Provident Bank v. Lewitt, supra, 84 Conn. App. 204,
concluded that 11 U.S.C. § 108 (b) (2012) operated to
extend the time for redemption by only sixty days and
that, because the defendant had failed to redeem by
the end of the sixty day extension period, absolute title
had vested in the plaintiff. Seminole Realty, LLC v.
Sekretaev, supra, 415, 418–20. Therefore, the defen-
dant’s claims on appeal that were predicated on the
validity of the underlying mortgage were moot given
that title to the property had vested in the plaintiff. Id.,
407 n.2.
   In the present case, after the judgment was opened
several times due to numerous bankruptcy filings by
various defendants in this case, a new foreclosure judg-
ment was rendered on January 22, 2018, and the law
days were reset to commence on February 20, 2018. On
February 16, 2018, Wellsville filed its third bankruptcy
petition. Pursuant to Provident Bank and Seminole
Realty, LLC, we conclude that the period of equitable
redemption was not stayed when Wellsville filed its
third bankruptcy petition, although it was extended by
sixty days after the filing of the petition. Accordingly,
the law days commenced on April 17, 2018. The defen-
dants do not dispute that they did nothing during the
sixty day extension to exercise their right of redemp-
tion. Because the defendants failed to redeem before
the passing of the law days, they no longer had any
interest in the property and title passed to the plaintiff.
Thus, there was no practical relief that the trial court
could have afforded the defendants with respect to their
motions to reargue.
   This court has explained that ‘‘it is not within the
power of appellate courts to resuscitate the mortgagor’s
right of redemption or otherwise to disturb the absolute
title of the redeeming encumbrancer. . . . Simply put,
once title has vested absolutely in the mortgagee, the
mortgagor’s interest in the property is extinguished and
cannot be revived by a reviewing court.’’ (Internal quo-
tation marks omitted.) Citigroup Global Markets Realty
Corp. v. Christiansen, 163 Conn. App. 635, 641, 137 A.3d
76 (2016). ‘‘[I]f the defendant’s equity of redemption
was extinguished by the passing of the law days, we
can afford no practical relief by reviewing the rulings
of the trial court now challenged on appeal, as doing so
would have no practical effect or alter the substantive
rights of the parties.’’ Sovereign Bank v. Licata, supra,
178 Conn. App. 97. ‘‘[T]he effect of strict foreclosure
is to vest title to the real property absolutely in the
mortgagee and to do so without any sale of the property.
A judgment of strict foreclosure, when it becomes abso-
lute and all rights of redemption are cut off, constitutes
an appropriation of the mortgaged property to satisfy
the mortgage debt. . . . In Barclays Bank of New York
v. Ivler, supra, 20 Conn. App. 163, the defendant mort-
gagor appealed from the denial of his motion to open
a stipulated judgment of strict foreclosure. . . . In that
case, this court stated: The question this court must
address . . . is whether the law days have run so as
to extinguish the defendant’s equity of redemption and
vest title absolutely in the plaintiff. If this has occurred,
no practical relief [could] follow from a determination
of the merits of this case . . . .’’ (Citations omitted;
emphasis omitted; internal quotation marks omitted.)
Ocwen Federal Bank, FSB v. Charles, 95 Conn. App.
315, 323–24, 898 A.2d 197, cert. denied, 279 Conn. 909,
902 A.2d 1069 (2006); see id., 324 (‘‘because the law
days had run and title had vested absolutely in the
plaintiff, the defendant’s appeal was moot’’). In the pres-
ent case, because title to the property absolutely had
vested in the plaintiff after the passing of the law days,
the motions to reargue were moot when they were filed
approximately eight months after the vesting of title,
as there was no practical relief that the court could have
afforded the defendants via their motions to reargue at
that time. See Deutsche Bank National Trust Co. v.
Fritzell, 185 Conn. App. 777, 786, 198 A.3d 642 (2018),
cert. denied, 330 Conn. 963, 199 A.3d 1080 (2019). The
court, therefore, should have dismissed as moot, rather
than denied, the motions to reargue. See id.; see also
Argent Mortgage Co., LLC v. Huertas, 288 Conn. 568,
569–70, 953 A.2d 868 (2008) (after title had vested abso-
lutely in plaintiff, court should have dismissed, rather
than denied, late motion to open); Thompson Gardens
West Condominium Assn., Inc. v. Masto, 140 Conn.
App. 271, 274, 59 A.3d 276 (2013) (although court prop-
erly determined that it lacked jurisdiction to grant
motion to open judgment of strict foreclosure filed
nearly six months after title had vested in plaintiff,
court should have dismissed motion to open instead of
denying motion).
   The defendants attempt to distinguish Seminole
Realty, LLC. At oral argument before this court,11 they
claimed that, in Seminole Realty, LLC, the trial court
was correct that the law day had passed, although it
was wrong as to the day on which it passed, as the
court did not account for the sixty day extension in 11
U.S.C. § 108 (b) (2012). Whereas, in the present case,
they claimed that the court was wrong that the law day
had passed and that its decisions of March 12, 2018,
granting the plaintiff’s motions for orders deprived the
defendants of the right to move to open the judgment
and extend the law days.12 They also claimed at oral
argument that because there were errors of law in the
court’s decisions, the court, in ruling on their motions
to reargue, should have revisited those prior rulings. In
their brief, they claim further that ‘‘[t]his court can
correct the rulings on the motions for order because it
is necessary to effect justice.’’ Specifically, they allege
that ‘‘the orders granting the motions for order were
contrary to law at the time they were rendered and still
are. If upheld despite the judicial error, it would deprive
Wellsville and . . . Pastor of their equity of redemp-
tion. The circumstances suggest that this court should
go beyond reversing the rulings on the reargument
motions and reverse the rulings on the motions for
order.’’ We are not persuaded by the defendants’ claims.
   If the defendants believed that the court’s March 12,
2018 decisions were incorrect, they could have timely
filed their motions to reargue within twenty days of
those decisions as required by Practice Book § 11-12.13
They have not demonstrated how or why they were
prevented from doing so, especially given that they did,
eventually, file such motions approximately nine
months later. Instead, they claim, without authority,
that they were prejudiced by the court’s rulings and
that, with respect to their motions to reargue, it’s a
matter of ‘‘correcting an error of law.’’ We disagree.
Although a trial court has discretion to grant an
untimely motion to reargue; see Torres v. Carrese, 149
Conn. App. 596, 616, 90 A.3d 256, cert. denied, 312 Conn.
912, 93 A.3d 595 (2014); if a defendant could file a
motion to reargue at any time after a judgment is ren-
dered to correct a claimed error of law, there would
be no finality of judgments. ‘‘Generally, courts recognize
a compelling interest in the finality of judgments which
should not lightly be disregarded. Finality of litigation
is essential so that parties may rely on judgments in
ordering their private affairs and so that the moral force
of court judgments will not be undermined. The law
favors finality of judgments . . . . 46 Am. Jur. 2d 543–
44, Judgments § 164 (2017). This court has emphasized
that due consideration of the finality of judgments is
important and that judgments should only be set aside
or opened for a strong and compelling reason. See
Lewis v. Bowden, 166 Conn. App. 400, 403, 141 A.3d
998 (2016); see also Brody v. Brody, 153 Conn. App.
625, 631–32, 103 A.3d 981, cert. denied, 315 Conn. 910,
105 A.3d 901 (2014), and cases cited therein. It is in the
interest of the public as well as that of the parties [that]
there must be fixed a time after the expiration of which
the controversy is to be regarded as settled and the
parties freed of obligation to act further in the matter
by virtue of having been summoned into or having
appeared in the case. . . . Without such a rule, no judg-
ment could be relied on. . . . Bruno v. Bruno, 146
Conn. App. 214, 229, 76 A.3d 725 (2013). [T]he modern
law of civil procedure suggests that even litigation about
subject matter jurisdiction should take into account the
importance of the principle of the finality of judgments
. . . .’’ (Internal quotation marks omitted.) Ruiz v. Vic-
tory Properties, LLC, 180 Conn. App. 818, 828, 184 A.3d
1254 (2018); see also Federal National Mortgage Assn.
v. Farina, 182 Conn. App. 844, 853–54, 191 A.3d 206
(2018). If this court were to accept the defendants’
proposition, it would ‘‘invite uncertainty in our system
of property conveyance.’’ Citibank, N.A. v. Lindland,
131 Conn. App. 653, 665, 27 A.3d 423 (2011), rev’d in part
on other grounds, 310 Conn. 147, 75 A.3d 651 (2013).
   Finally, the defendants, in arguing that the appeal is
not moot, claim that ‘‘a foreclosure defendant cannot
be deprived of the right to appeal concerning the law
days’’ and that they would be deprived of due process
if the appeal were found to be moot. In support of
this claim, they rely on Continental Capital Corp. v.
Lazarte, 57 Conn. App. 271, 274, 749 A.2d 646 (2000),
for the proposition that ‘‘[a] party may not effectively
be deprived of the right to appeal within the twenty
days by having the law day pass within that time,
thereby causing a loss of the right of redemption.’’ The
defendants, however, were never deprived of this right,
as the twenty day period to appeal from the court’s
March 12, 2018 decisions expired before the law days
commenced on April 17, 2018. This court’s decision in
Sovereign Bank v. Licata, supra, 178 Conn. App. 82, is
instructive here. In Sovereign Bank, this court held:
‘‘Because no appeal was filed from the judgment of
strict foreclosure in this case, any initial appellate stay
of execution that arose when the judgment was ren-
dered expired after the appeal period for that judgment
had run, which was long before the law days set by the
court passed. . . . Accordingly, because there was no
appellate stay in effect when the law days began to run
. . . absolute title to the property transferred to the
plaintiff as a matter of law after all law days expired.
   ‘‘It is true that the record reflects some later confu-
sion by the parties, the trial court and this court regard-
ing whether the foreclosure judgment had been subject
to an appellate stay and whether the law days needed
to be reset. Any such misstatements or errors, however,
did nothing to alter the legal reality—law days passed
and title to the property became absolute in the plain-
tiff. . . . Accordingly, if there was any ambiguity in the
record regarding the status of this foreclosure action,
it has existed with the knowledge and acquiescence of
the defendant. It was not until the plaintiff sought to
sell the property during the pendency of its bankruptcy
action that the defendant claimed any need for clarifica-
tion.’’ (Emphasis added.) Id., 100–101. Likewise, in the
present case, it was not until the intervening defendants
sought to gain possession of the property through an
execution of ejectment that the defendants filed their
motions to reargue seeking to correct alleged errors
of law by the court that occurred approximately nine
months prior. Because the motions to reargue were filed
approximately eight months after title in the property
vested in the plaintiff, the claims raised therein were
moot and the court, therefore, should have dismissed
the motions.14
  The form of the judgment is improper, the judgment
denying the defendants’ motions to reargue is reversed
and the case is remanded with direction to render judg-
ment dismissing the motions as moot.
      In this opinion the other judges concurred.
  1
     The other defendants in this action are Melissa L. Mamudi, Bridgewater
Partners, LLC, Laurie J. Pastor, Mendim Mamudi and SROTSAPNEVES-NLS,
Inc. Because those parties are not involved in this appeal, we refer in
this opinion to Pastor and Wellsville collectively as the defendants and
individually by name where necessary.
   2
     In the summons, the plaintiff was named as ‘‘U.S. Bank, National Associa-
tion, as Trustee.’’ In a motion to substitute the plaintiff in this action, which
the plaintiff filed on August 23, 2013, and was granted by the court on
September, 10, 2013, the plaintiff alleged that due to a scrivener’s error, it
was not properly named in the action, and that its proper name was ‘‘U.S.
Bank, National Association, as Trustee, Successor in Interest to Bank of
America, National Association, as Trustee, Successor by Merger to LaSalle
Bank, National Association, as Trustee for Residential Asset Securities Cor-
poration, Home Equity Mortgage.’’ Thereafter, the plaintiff filed another
‘‘Motion to Substitute Plaintiff,’’ alleging that due to a scrivener’s error, it
was not properly named, and that its correct name is U.S. Bank, National
Association, as Trustee for RASC 2005-AHL1. On February 9, 2015, the court,
Russo, J., granted the plaintiff’s motion to substitute. Our references in this
opinion to the plaintiff are to U.S. Bank, National Association, as Trustee
for RASC 2005-AHL1.
   3
     Section 362 (c) of title 11 of the United States Code provides in relevant
part: ‘‘Except as provided in subsections (d), (e), (f), and (h) of this section
. . . (4) (A) (i) if a single or joint case is filed by or against a debtor who
is an individual under this title, and if 2 or more single or joint cases of the
debtor were pending within the previous year but were dismissed, other
than a case refiled under a chapter other than chapter 7 after dismissal
under section 707 (b), the stay under subsection (a) shall not go into effect
upon the filing of the later case . . . .’’
   4
     Section 108 (b) of title 11 of the United States Code provides in relevant
part: ‘‘[I]f . . . an order entered in a nonbankruptcy proceeding, or an agree-
ment fixes a period within which the debtor or an individual protected
under section 1201 or 1301 of this title may file any pleading, demand, notice,
or proof of claim or loss, cure a default, or perform any other similar act,
and such period has not expired before the date of the filing of the petition,
the trustee may only file, cure, or perform, as the case may be, before the
later of—(1) the end of such period, including any suspension of such period
occurring on or after the commencement of the case; or (2) 60 days after
the order for relief.’’
   5
     Section 362 (a) of title 11 of the United States Code provides in relevant
part: ‘‘Except as provided in subsection (b) of this section, a petition filed
under section 301, 302, or 303 of this title, or an application filed under
section 5 (a) (3) of the Securities Investor Protection Act of 1970, operates as
a stay, applicable to all entities, of—(1) the commencement or continuation,
including the issuance or employment of process, of a judicial, administra-
tive, or other action or proceeding against the debtor that was or could
have been commenced before the commencement of the case under this
title, or to recover a claim against the debtor that arose before the commence-
ment of the case under this title . . . .’’
   6
     The writ of error was rejected pursuant to Practice Book § 72-3 (c) (3)
and (d) for the defendants’ failure to include the signed writ of error and
the signed marshal’s return.
   7
     The property was purchased by Armando Bernardo and Maria Bernardo
on September 12, 2018.
   8
     The defendants also claim that the filing of the bankruptcy petition by
Wellsville triggered an automatic stay pursuant to § 49-15 (b). We reject this
claim. Pursuant to § 49-15 (b), ‘‘[u]pon the filing of a bankruptcy petition
by a mortgagor under Title 11 of the United States Code, any judgment
against the mortgagor foreclosing the title to real estate by strict foreclosure
shall be opened automatically without action by any party or the court
. . . .’’ The statute does not define the term ‘‘mortgagor.’’ Where a statute
does not define a term, ‘‘[w]e may presume . . . that the legislature intended
[a word] to have its ordinary meaning in the English language, as gleaned
from the context of its use. . . . Under such circumstances, it is appropriate
to look to the common understanding of the term as expressed in a diction-
ary.’’ (Internal quotation marks omitted.) Meriden v. Freedom of Informa-
tion Commission, 191 Conn. App. 648, 657, 216 A.3d 847, cert. granted on
other grounds, 333 Conn. 926, 217 A.3d 994 (2019). Black’s Law Dictionary
defines mortgagor as ‘‘[o]ne who, having all or some part of title to property,
by written instrument pledges that property for some particular purpose
such as security for a debt. The party who mortgages the property; the
debtor. That party to a mortgage who gives legal title or a lien to the
mortgagee to secure the mortgage loan.’’ Black’s Law Dictionary (6th Ed.
1990) p. 1012. The defendants clearly do not meet that definition. The mort-
gagor in the present case was Mamudi. Accordingly, § 49-15 (b) is not applica-
ble to this case.
   9
     See also Thomas v. West Haven, 249 Conn. 385, 392, 734 A.2d 535 (1999),
cert. denied, 528 U.S. 1187, 120 S. Ct. 1239, 146 L. Ed. 2d 99 (2000); Knutson
Mortgage Corp. v. Salata, 55 Conn. App. 784, 787, 740 A.2d 918 (1999).
   10
      On September 10, 2019, after the briefs in this case were filed, this court
released its decision in Seminole Realty, LLC v. Sekretaev, supra, 192 Conn.
App. 405. The parties, thus, did not address Seminole Realty, LLC, in their
briefs but were notified to be prepared to address the impact, if any, of that
decision at oral argument.
   11
      See footnote 10 of this opinion.
   12
      We note that, in light of the sixty day extension of 11 U.S.C. § 108 (b)
(2012), there was no need for the law days to be reset. See Seminole Realty,
LLC v. Sekretaev, supra, 192 Conn. App. 418–20; Provident Bank v. Lewitt,
supra, 84 Conn. App. 207–209. Therefore, the defendants’ claim that the
court’s rulings prejudiced them by depriving them of the right to be able
to file a motion to reset the law days fails.
   13
      ‘‘[T]he purpose of reargument is . . . to demonstrate to the court that
there is some decision or some principle of law which would have a control-
ling effect, and which has been overlooked, or that there has been a misappre-
hension of facts. . . . It also may be used to address alleged inconsistencies
in the trial court’s memorandum of decision as well as claims of law that
the [movant] claimed were not addressed by the court. . . . [A] motion to
reargue [however] is not to be used as an opportunity to have a second bite
of the apple or to present additional cases or briefs which could have been
presented at the time of the original argument.’’ (Citations omitted; internal
quotation marks omitted.) Opoku v. Grant, 63 Conn. App. 686, 692–93, 778
A.2d 981 (2001).
   14
      In light of this conclusion, we need not reach the merits of the claims
raised on appeal.